Order filed January 26, 2012.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                                NO. 14-11-00956-CV
                                  ____________

              PRATAP AND JAYA DESAI, Appellants
                            V.
   CHAMBERS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
REVIEW BOARD OF CHAMBERS COUNTY APPRAISAL DISTRICT, Appellees


                     On Appeal from the 344th District Court
                           Chambers County, Texas
                        Trial Court Cause No. CV26666

                                  _____________

                                NO. 14-11-00957-CV
                                  _____________

           VICTOR P. AND BONNIE K. YBARRA, Appellants
                             V.
    CHAMBERS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
         REVIEW BOARD OF CHAMBERS COUNTY, Appellees


                     On Appeal from the 344th District Court
                           Chambers County, Texas
                        Trial Court Cause No. CV26667


                                    ORDER
     On January 20, 2012, appellants filed a motion to consolidate these appeals. The
appellees do not oppose the motion.           Today, the court orders the appeals
CONSOLIDATED.

     All appellate deadlines will be the same for each appeal.



                                        PER CURIAM




                                          2